DETAILED ACTION
This action is in response to the RCE filed 13 April 2020.
Claims 1 and 5–20 are pending. Claims 1 and 20 are independent.
Claims 1 and 5–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 13 May 2021 has been entered.
Response to Arguments
Applicant's arguments, see remarks, filed 13 April 2021, with respect to the rejection(s) of claim(s) 1 and 5–20 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Small et al.
The objection to claims 1 and 5–19 is withdrawn in light of the amendment.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1, 5, 9, 14, 19, and 20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa et al. (U.S. Patent No. 5,898,430) [hereinafter Matsuzawa] in view of Johnson ("Microsoft Office PowerPoint 2007 On Demand”, October 2006, Que), Patton et al. (U.S. Patent No. 6,408,301 B1) [hereinafter Patton], Seydoux (US 2009/0167736 A1), and Small et al. (US 2009/0256780 A1) [hereinafter Small].
Regarding independent claim 1, Matsuzawa teaches [a] digital image display device for displaying a sequence of digital media assets, comprising:	a display screen; (Matsuzawa, col. 8 l. 58: A display.)	a processor; (Matsuzawa, col. 8 l. 56: a CPU.)	an image memory configured to store digital media assets, wherein each digital media asset consists of either an individual digital still image or a group of [digital still images], […]; and (Matsuzawa, col. 8 l. 55–60: A hard disk; col. 10 l. 10–15: A group of page type objects with the same attribute.)	a processor-accessible program memory storing executable instructions, wherein the processor is configured to execute the executable instructions to: (Matsuzawa, col. 8 l. 55: ROM for storing the program.)	[…]	create a display list and a display order, wherein the display list identifies stored digital media assets to be displayed on the display screen and […]; A means for producing groups of page-type objects and a means for choosing a group of objects (Matsuzawa col. 2 l. 30–40). The user specify a […] display time duration for the stored digital media assets; and Means for inputting scenario information including timing a chosen group of objects (Matsuzawa col. 2 l. 40–45) and means for setting a display change timing (Matsuzawa col. 2 l. 50–55). The timing may be set by the user specifying the starting/ending frames for the objects (Matsuzawa, col. 10 l. 30–50).	determine which of the digital media assets consist of an individual digital still image; Individual page type objects, which may be still picture objects (Matsuzawa, col. 9 l. 40).	determine which of the digital media assets consist of a group of […] digital still images; Individual page type objects may be defined as a group (Matsuzawa, col. 9 l. 40–50).	for each digital media asset consisting of a group of […] digital still images, calculate fractional display time durations by subdividing the [display time duration] into equal fractional display time durations wherein an amount of the fractional display time durations equals an amount of digital still images in the respective group of related digital still images; (Matsuzawa, col. 11 l. 60–65: A group of page objects is assigned a timing and the time is divided by the number of objects in the group to produce equal time duration fractions for each object in the group.)	access, via the image memory, the stored digital media assets identified on the display list and arrange the digital media assets according to the display order; The objects are read out by the CPU based on the stored scenario information, for displaying the objects (Matsuzawa, col. 18 l. 30–40).	[…]	[display the stored digital media assets on the display screen according to the display order], wherein each digital media asset is displayed for a duration equal to the [user specified] duration, and wherein the digital media assets consisting of a group of [digital images] are displayed so that the digital still images in the group of [digital still images] are each displayed for durations equal to the fractional display time durations calculated for that respective group of [digital still images]; The multimedia scenario is displayed by the apparatus based on the scenario information (Matsuzawa, col. 14 l. 10–35); the groups of page type objects are displayed for a time set for the group, divided by the number of objects in the group [fractional display time durations] (Matsuzawa, col. 11 l. 60 to col. 12 l. 15).
Matsuzawa discloses specifying a display time duration for images and groups of images, but does not expressly teach a uniform display time duration for each asset. However, in an analogous art, Johnson teaches a device to display a slideshow wherein the user can apply a display duration to all the assets (slides) such that all assets have a uniform duration (Johnson, p. 310 sidebar: The user can click "Apply to all" to spread the specified duration to all other slides.) or set slide times individually (Johnson, p. 311) for a non-uniform duration. It would have been obvious to a person having ordinary skill in the art at the time the invention was 
Matsuzawa and Johnson teach displaying digital media assets for certain durations, and that the assets may be groups of images, but do not expressly teach:	a group of related digital still images
However, in an analogous art, Patton teaches organizing digital still images by common metadata, the type of metadata being specified by a user, and displaying those groups of images (Patton, col. 2 l. 20–40). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Patton into those of Matsuzawa and Johnson. One would have been motivated to do so because it would make it easier for the customer to use the system by removing the tedium of manually grouping images (Patton, col. 1 l. 30–35).
Matsuzawa/Johnson/Patton teaches displaying digital media assets in a display order, and specifying a display position and size (Matsuzawa, col. 10 l. 60–65) but does not expressly teach scaling images. However, in an analogous art, Seydoux teaches:	scale image data for each of the digital media assets to appropriate[ly] size each of the digital media assets for display on the display screen; and A digital picture frame displays photographs (Seydoux, ¶¶ 1–2). Photographs are scaled to fit the screen of the digital picture 	display the stored digital media assets one-by-one in full screen on the display screen according to the display order on a continuous loop The images may be displayed by requesting them with a mobile device, navigating with buttons on the frame, or continuously displayed as a slideshow (Seydoux, ¶ 55). The images are displayed full screen (Seydoux, FIG. 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Seydoux into those of Matsuzawa, Johnson, and Patton. One would have been motivated to do so in order to ensure the entire image is viewable on the screen regardless of its orientation (Seydoux, ¶ 66).
Matsuzawa/Johnson/Patton/Seydoux teaches displaying digital media assets based on metadata, but does not expressly teach periodically polling external providers for content or arranging media by source. However, Small teaches:	determine whether new digital media assets are available from a plurality of external content providing systems by periodically polling the external content providing systems; A digital photo frame pulls content from external sources on a periodic basis (Small, ¶ 36).	retrieve and store metadata for the new digital media assets, wherein the metadata for each of the new digital media assets comprises an indication of the corresponding external content providing system; The content is received from each source and stored on the display device [digital photo frame] (Small, ¶ 38).	wherein the display order arranges the digital media assets on the display list into a display sequence based on the metadata indicating their corresponding external content providing system The user can assign one or more sources to different portions of a display, or to one of multiple displays (depending on the style of frame) such that the display or display portion displays content from the specified source(s) (Small, ¶¶ 30–33)
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Small into those of Matsuzawa, Johnson, Patton, and Seydoux. One would have been motivated to do so in order to make the device easier for users to use by removing the need to manually upload content to the device (Small, ¶ 2).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Matsuzawa/Johnson/Patton/Seydoux/Small further teaches:	the uniform display time duration is user selectable using user controls (Matsuzawa, col. 9 l. 15–25)
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Matsuzawa/Johnson/Patton/Seydoux/Small further teaches:	the digital media assets further comprise one or more digital videos (Matsuzawa, col. 9 l. 35)
Regarding dependent claim 14, the rejection of parent claim 1 is incorporated and Matsuzawa/Johnson/Patton/Seydoux/Small further teaches:the particular group of related digital still images corresponds to a set of digital still images captured by a digital camera using a burst capture mode Images may have metadata indicating they are part of a burst capture (Patton, col. 4 l. 35–40).
Regarding dependent claim 19, the rejection of parent claim 1 is incorporated and Matsuzawa/Johnson/Patton/Seydoux/Small further teaches:	the digital still images within the particular group of related digital still images are displayed in an order according to metadata associated with the digital still images indicating a desired display order Attaching metadata indicating a display sequence for images (Patton, col. 2 l. 35–45).
Regarding independent claim 20, this claim recites limitations substantially similar to those of claim 1 and therefore is rejected for the same reasons.
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Seydoux, and Small, further in view of Harville et al. (U.S. Pub. No. 2004/0218894 A1) [hereinafter Harville].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Matsuzawa/Johnson/Patton/Seydoux/Small teaches displaying pages in a sequence, but does not expressly teach:	a transition effect is applied to transition between the display of digital still images in the particular group of related digital still images

Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Harville further teaches:	the transition effect comprises a cross-fade transition effect A cross-fade transition between photos (Harville, ¶ 6)
Claim 8 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Seydoux, Small, and Harville, further in view of Shechtman et al. (U.S. Pub. No. 2013/0124951 A1) [hereinafter Shechtman].
Regarding dependent claim 8, the rejection of parent claim 6 is incorporated. Matsuzawa/Johnson/Patton/Small/Seydoux/Harville teaches a transition between images, but does not expressly teach:	a different transition effect is used to transition between each digital media asset while being consecutively displayed than is used to transition between the display of digital still images in the particular group of related digital still images
However, in an analogous art, Shechtman teaches choosing transitions automatically based on the similarity of images to each other (Shechtman, ¶ 29). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of .
Claim 10 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Small, and Seydoux, further in view of Herberger et al. (U.S. Pub. No. 2008/0016185 A1) [hereinafter Herberger].
Regarding dependent claim 10, the rejection of parent claim 9 is incorporated. Matsuzawa/Johnson/Patton/Small/Seydoux teaches video clips, but does not expressly teach:	each digital video image includes a respective associated digital video time duration, and wherein each digital video image is displayed according to the respective associated digital video time duration
However, in an analogous art, Herberger teaches incorporating video files into a slideshow presentation, such that the next item in the presentation is displayed after the playback of a video has finished (Herberger, ¶ 19). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Herberger with those of Matsuzawa/Johnson/Patton/Small/Seydoux. One would have been motivated to do so because it would enhance the quality of the presentation by ensuring the viewers see the entire video without interruption.
Claim 11 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Small, Seydoux, and .
Regarding dependent claim 11, the rejection of parent claim 10 is incorporated. Matsuzawa/Johnson/Patton/Small/Seydoux/Herberger teaches multiple page objects (still images) but does not expressly teach:	a first digital still image in a particular group of related digital still images is stored in an associated digital file, and wherein the remaining digital still images in the particular group of related digital still images are stored as metadata within the associated digital file
However, in an analogous art, Makela teaches storing additional images as metadata in an image file (Makela, ¶ 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Makela with those of Matsuzawa/Johnson/Patton/Small/Seydoux/Herberger. One would have been motivated to do so because it would make it easier for the user to keep related images together.
Claim 12 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Small, and Seydoux, further in view of Makela.
Regarding dependent claim 12, the rejection of parent claim 1 is incorporated. Matsuzawa/Johnson/Patton/Seydoux/Small teaches multiple page objects (still images) but does not expressly teach:	the digital still images in the particular group of related digital still images are each stored in individual digital files, together with metadata indicating a linkage between the individual digital files
.
Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Small, and Seydoux, further in view of Loui et al. (U.S. Patent No. 6,606,411 B1) [hereinafter Loui].
Regarding dependent claim 13, the rejection of parent claim 1 is incorporated. Matsuzawa/Johnson/Patton/Seydoux/Small teaches displaying still images, but does not expressly teach:	a set of digital still images having associated capture times that fall within a predefined time interval of each other are automatically designated to be a group of related digital still images
However, in an analogous art, Loui teaches classifying images into clusters based on the time differences (Loui, col. 1 l. 35–45). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Loui with those of Matsuzawa/Johnson/Patton/Seydoux/Small. One would have been motivated to do so because it would make it easier for the user to organize their presentation.
Regarding dependent claim 15, the rejection of parent claim 1 is incorporated. Matsuzawa/Johnson/Patton/Seydoux/Small teaches displaying still images, but does not expressly teach:	the particular group of related digital still images includes digital still images of a particular object or person or scene captured at a series of different times
However, in an analogous art, Loui teaches clustering images without using time data by using a comparison of the subject or background (Loui, col. 1 l. 55–60). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Loui with those of Matsuzawa/Johnson/Patton/Seydoux/Small. One would have been motivated to do so because it would make it easier for the user to organize their presentation.
Claim 16 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Seydoux, Small, and Loui, further in view of Cheatle et al. (U.S. Pub. No. 2007/0030363 A1) [hereinafter Cheatle].
Regarding dependent claim 16, the rejection of parent claim 5 is incorporated. Matsuzawa teaches displaying still images, but does not expressly teach:	the particular group of related digital still images represents a time lapse photography series
However, in an analogous art, Cheatle teaches tagging a group of images in a time-lapse photography project with a common tag for organizational .
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Matsuzawa, Johnson, Patton, Small, and Seydoux, further in view of Endo et al. (U.S. Patent No. 6,763,182 B1) [hereinafter Endo].
Regarding dependent claim 17, the rejection of parent claim 1 is incorporated. Matsuzawa/Johnson/Patton/Seydoux/Small teaches displaying images in an order, but does not expressly disclose:	the digital still images within the particular group of related digital still images are displayed in an order according to associated image capture times
However, in an analogous art, Endo teaches displaying images in a chronological order by recording mode (Endo, col. 7 l. 15–20). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to present images in capture time order. One would have been motivated to do so because it would make it easier for the user to understand the sequence of events in the images.
Regarding dependent claim 18, the rejection of parent claim 1 is incorporated. Matsuzawa/Johnson/Patton/Seydoux/Small teaches displaying images in an order, but does not expressly disclose:the digital still images within the particular group of related digital still images are stored in digital image files named using a sequential file naming convention including an image sequence number, and wherein the digital still images within the particular group of related digital still images are displayed in an order according to the image sequence number
However, in an analogous art, Endo teaches naming image files in a chronological sequence (Endo, col. 2 l. 30–40) and presenting the image files in that sequence (Endo, col. 7 l. 15–20). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to present images in capture time order. One would have been motivated to do so because it would make it easier for the user to understand the sequence of events in the images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176